Citation Nr: 1819714	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-33 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the Veteran's claim of service connection for a seizure disorder (which was characterized as epilepsy, grand mal type, status-post left frontal craniotomy with abscess removal).  The Veteran disagreed with this decision in October 2010.  He perfected a timely appeal in December 2013.  Having reviewed the record evidence, the Board finds that the issue on appeal should be characterized as stated on the title page.

The Veteran appointed his current service representative to represent him before VA by filing a properly executed VA Form 21-22 in December 2013.

In September 2015 and in October 2017, the Board remanded the currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred a seizure disorder during active service.  He specifically contends that his seizures began during active service, including as a result of treatment for herpes-related encephalitis, and continued after his service separation.  The Board acknowledges that this claim has been remanded previously, most recently in October 2017.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this claim again, additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

A review of the record evidence shows that, to date, the AOJ still has not obtained an adequate medical examination with an opinion concerning the nature and etiology of the Veteran's seizure disorder which is likely to survive judicial review.  For example, as the Board noted in the October 2017 remand, the November 2015 VA examination for seizures is inadequate for VA adjudication purposes because the VA examiner found the lack of in-service complaints of or treatment for seizures to be persuasive support for the negative nexus opinion concerning the nature and etiology of the Veteran's current seizure disorder.  See Board remand dated October 19, 2017, at pp. 2-3.  The Board then remanded this claim in October 2017 for another VA examination with a medical nexus opinion likely to survive judicial review.  Id.

Unfortunately, a review of the November 2017 VA examination for seizures finds that the medical nexus opinion provided again is inadequate for VA adjudication purposes because the opinion rationale again is unlikely to survive judicial review.  Following this examination, the November 2017 VA examiner opined that it was less likely than not that the Veteran's seizure disorder was related to active service.  The rationale for this opinion was that there was no objective evidence in the Veteran's service treatment records which supported finding a direct medical nexus between his seizure disorder and active service.  This is almost the exact same opinion rationale which the Board previously found deficient in the October 2017 remand.

The Board notes in this regard that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Having reviewed the VA examiner's opinion provided in November 2017, the Board finds that this opinion is inadequate for VA adjudication purposes.  There otherwise is insufficient evidence to adjudicate the currently appealed claim.  Thus, the Board finds that, on remand, the Veteran should be provided with another examination to determine the nature and etiology of his seizure disorder, if possible before a different VA clinician than the clinician who conducted the November 2017 examination.

The Board next observes that judicial review is frustrated in this case by the AOJ's apparent inability to obtain an adequate medical nexus opinion concerning the nature and etiology of the Veteran's seizure disorder.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board in January 2018 without complying with the October 2017 remand instructions.  Given this error, another remand is required.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.

2.  Schedule the Veteran for examination to determine the nature and etiology of any seizure disorder, if possible before a different clinician than the clinician who conducted the November 6, 2017, VA seizure disorders (epilepsy) Disability Benefits Questionnaire (DBQ).  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a seizure disorder, if diagnosed, is related to active service or any incident of service, to include treatment for erpes-related encephalitis.  A rationale also should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The examiner is advised that the lack of contemporaneous records, alone, is insufficient rationale for a medical nexus opinion.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

